Under an indictment for theft appellant's conviction condemned him to two years confinement in the State penitentiary.
The record is without a statement of facts. The indictment is regular. There are some exceptions to the court's charge which, in the absence of a statement of facts, we must assume were not well taken. Vernon's C.C.P., art. 743, p. 521, sec. 56; Ruiz v. State, 48 Tex.Crim. Rep., and other cases listed in the note mentioned.
A bill of exceptions, purporting to preserve evidence on an assignment in the motion for new trial charging misconduct of the jury, is in the record. It seems to have been filed subsequent to the adjournment of the term of court at which appellant was tried, and for that reason, under the ruling in Black v. State, 41 Tex.Crim. Rep., can not be considered. For other cases to the same effect see Tarleton v. State, 62 S.W. Rep., 748; Reinhard v. State, 52 Tex.Crim. Rep.; Probest v. State,60 Tex. Crim. 608; Williams v. State, 56 Tex. Crim. 225. We have read the bill, however, and if it was in condition authorizing its consideration we would not hold that the trial court erred in its ruling.
The judgment of the lower court is affirmed.
Affirmed. *Page 457